Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The present claims stand allowable for the reasons previously set forth.  The documents cited on the IDS fail to anticipate or render obvious the claimed invention for the reasons previously set forth. JP ‘467 A (Machine Translation attached) does disclose the use of Sr ferrite hexagonal magnetic particles in a magnetic recording medium which appear to overlap the claimed diameters and possibility of adding the claimed material (see Machine Translation).  However, there is no specificity on these values and JP ‘467 A teaches away from the claimed Hc range, teaching a preferred Hc range below 2000 Oe.  None of the examples in JP ‘467 A are materials meeting the claimed limitations and the number of possible combinations recited in the disclosure of JP ‘467 A renders moot any anticipatory suggestion.  Since JP ‘467 A qualifies, at best, as an obviousness-type reference, the declaration filed by Applicants evidencing unexpected superiority (as set forth in the prior Notice of Allowance) continues to distinguish over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
November 24, 2021